SEPARATION AGREEMENT AND GENERAL RELEASE
 
BETWEEN
 
JAMES WHITNEY MAYHEW AND VOLT INFORMATION SERVICES, INC.
 
This Separation Agreement and General Release (“Agreement”) is between James
Whitney Mayhew (“Executive”) and Volt Information Services, Inc. (the
“Company”), collectively, the “Parties.”
 
Executive is currently employed as Volt’s Chief Financial Officer under a letter
agreement dated December 23, 2012 (“Employment Agreement”).
 
Both Executive and the Company desire to resolve all matters, known or unknown,
arising out of Executive’s employment and separation from the Company according
to the terms, conditions and consideration included in this Agreement.
 
This Agreement is dated January 16, 2015.
 
Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:
 
Article 1.     The Company’s Obligations
 
1.1           Separation Date.  The Company acknowledges that Executive provided
adequate notice of his intent to resign his employment.  The Parties agree that
Executive’s resignation from his position as Chief Financial Officer shall be
effective on March 20, 2015, which shall be considered his “Separation Date.” As
of the Separation Date, Executive shall resign from all officer, director or
other positions with the Company, its subsidiaries and affiliates, and its
benefit plans, and this Agreement shall evidence such resignation for all
purposes.  The Company shall pay Executive’s salary through the Separation Date.
 
1.2           Reimbursement of Business Expenses.  Executive shall submit an
expense report for any reimbursable business expenses no later than sixty (60)
days after the Separation Date.  Such expenses will be paid in accordance with
the Company’s expense reimbursement policy, but no later than thirty (30) days
after submission in accordance with that policy.
 
1.3           Long-Term Incentive.  The Parties agree that Executive has earned
and is entitled to payment of a Long-Term Incentive Award for Volt’s 2014 fiscal
year in the amount of One Hundred Thirty-Three Thousand, Three Hundred and
Thirty-Three Dollars ($133,333).  This Long-Term Incentive Agreement was
established by the Company’s CEO and has been or will be approved by the
Compensation Committee, as contemplated in Paragraph 4.4(e) of the Employment
Agreement, prior to payment being made on or before February 15, 2015.
 
1.4           Consideration. In exchange for Executive’s signature on this
Agreement, the Company agrees to provide the following consideration to
Executive.
 
(a)           Separation Pay.  The Company agrees to pay the following
Separation Pay, less all lawful and authorized deductions and withholding, in a
lump sum via direct deposit on the first payroll date following the Separation
Date.
 
 
(i)
the amount of Four Hundred Thousand Dollars ($400,000), which is equivalent to
one (1) year of Executive’s current salary under the Employment Agreement;

 
 
(ii)
the amount of One Hundred Sixty-Six Thousand, Six Hundred and Sixty-Seven
Dollars ($166,667), which is equivalent to five twelfths (5/12) of Executive’s
Fiscal Year 2014 Bonus Target of $400,000; and

 
 
 
Executive’s Initials JM
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
the amount of Four Hundred Thousand Dollars ($400,000), which represents the
Long-Term Incentive payments due on October 15, 2015 and October 16, 2016.

 
(b)           Accelerated Vesting.  Under Paragraph 4.2 of the Employment
Agreement, Executive was granted 30,000 shares of restricted Volt common stock
as sign-on equity, subject to a vesting schedule set forth therein.  As of the
Separation Date, Executive was vested in 20,000 shares.  The Company agrees to
accelerate vesting of the remaining 10,000 shares of Executive’s Sign-On Equity
so that those shares fully vest on the Separation Date.  To the extent
necessary, the Company agrees to seek Board approval to effectuate such vesting.
 
(c)           COBRA Premiums.  The Company agrees to subsidize the costs for
Executive and his dependents to continue coverage under the Company’s group
health plans, including prescription drug, dental, vision and hospitalization
benefits, pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, 29 U.S.C. § § 1161-69 (“COBRA”), for the first six (6) months after the
Separation Date, such that the amount of the premiums(s) Executive will pay for
such continuation coverage will be the same amount Executive would pay if he
were still employed.  The Company may elect to make a lump sum payment to
Executive for the difference between the premiums so calculated and the full
premiums for the COBRA benefits at the time of separation; in which case,
Executive will pay the full premium for COBRA benefits for the duration of such
COBRA coverage.  Payments made under this Paragraph 1.4(c) will be taxable
pursuant to applicable laws and regulations.  Notwithstanding the foregoing, if
the Company’s making payments would violate the nondiscrimination rules
applicable to non-grandfathered plans, or result in the imposition of penalties
under the Patient Protection and Affordable Care Act (“PPACA”), the Parties
agree to reform this paragraph in a manner as is necessary to comply with the
PPACA.
 
(d)           Waiver of Restrictive Covenants.  The Company agrees to release
Executive from the Restrictive Covenants set forth in Paragraph 9 of his
Employment Agreement.
 
(e)           Legal Fees.  The Company agrees to reimburse Executive for his
reasonable legal fees and costs incurred in retaining legal counsel of his
choice to prepare this Agreement.
 
1.5           Unemployment. The Parties agree that Executive’s reason for
leaving was a mutually-agreed upon resignation.  The Company will not contest
Executive’s application for unemployment and will not appear at any hearing.
 
1.6           Termination of Benefits.  Executive’s participation in the
Company’s benefit plans and programs will end either (a) on the Separation Date,
or (b) on the last day of the month in which the Separation Date fell, if so
provided in the applicable benefit plan or program.  Executive’s rights under
any benefit plans in which he may have participated will be determined in
accordance with the written plan documents governing those plans.
 
Article 2.     Executive’s Obligations
 
2.1           Authority.  Executive represents and warrants that he has all
necessary authority to enter into this Agreement (including, on behalf of his
marital community) and that Executive has not transferred any interest in any
claims to his spouse or any third party.
 
2.2           No Additional Compensation or Benefits.  Executive expressly
acknowledges and agrees that he has no claims or entitlement to additional
compensation or benefits of any kind from the Company, past, present or future,
except as set out in this Agreement.
 
Separation Agreement
Executive’s Initials JM
Page 2 of 7
 

 
 

--------------------------------------------------------------------------------

 
 
2.3           Representations Regarding Employment Status.  Executive
understands that his Separation Date is the date that employment with the
Company ended.  Executive understands that he is not authorized to represent
himself as affiliated in any way with the Company after this date, even if
Executive received separation payments after the Separation Date.
 
2.4           References.  Executive agrees to instruct all prospective
employers to direct requests for references to the Company’s Chief Executive
Officer.  However, Executive agrees and acknowledges that the Company may state
that its policy is to provide only dates of employment, current or last position
held, and (with appropriate written authorization from Executive) current or
last compensation level.  Executive hereby consents to the release of that
information.  The Company also agrees to provide a positive reference letter no
later than the Separation Date.
 
2.5           Return of Property.  Consistent with Paragraph 12 of his
Employment Agreement, no later than thirty (30) days after his Separation Date,
Executive agrees to return to the Company all of the Company’s property in his
possession or under his control.  Paragraph 12 shall be incorporated by
reference as if fully set forth herein.
 
2.6           Cooperation Regarding Other Claims; Preservation of Privilege.  If
any claim is asserted by or against the Company as to which he has relevant
knowledge, Executive will reasonably cooperate with the Company in the
prosecution or defense of that claim by providing truthful information and
testimony as reasonably requested by the Company.  Executive will also continue
to respect and preserve the attorney-client privilege and work product doctrine
as to those legal matters to which he was privy during employment.  If the
Company requires Executive’s assistance following the Separation Date, Executive
shall be compensated for his time at an hourly rate equivalent to his salary at
the time of the Separation Date.
 
2.7           Confidential Information; Inventions.  Except as required by law
or directed in writing by the Company, Executive agrees that following the
Separation Date, he will comply with Paragraph 8 (“Confidential Information”)
and Paragraph 10 (“Inventions”) of his Employment Agreement.  Executive
acknowledges that Paragraphs 8 and 10 impose continuing obligations that survive
separation from employment, and that those paragraphs shall be incorporated by
reference as if fully set forth herein.
 
2.8           Waiver and Release.
 
(a)           Executive hereby releases and forever discharges any and all of
the “Released Parties” (defined below) from any and all claims of any kind,
known or unknown, suspected or unsuspected, that arose on or before the date
that he/she signed this Agreement, including without limitation, claims for:
 
 
·
wrongful termination or constructive discharge, including claims based on
violation of public policy or an implied covenant of good faith and fair
dealing; breach of agreements, representations, policies or practices related to
Executive’s relationship with any Released Party; or based on any legal
obligation owed by any Released Party;

 
 
·
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment, criminal
convictions, or other legally protected characteristic or activity;

 
 
Separation Agreement
Executive’s Initials JM
Page 3 of 7
 

 
 

--------------------------------------------------------------------------------

 
 
 
·
wages (including overtime pay) or compensation of any kind (including attorney’s
fees or costs) to the fullest extent permitted by law;

 
 
·
violation of federal, state, or local laws or ordinances requiring leave, paid
or unpaid, and prohibiting interference or retaliation for exercising such leave
rights;

 
 
·
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty;

 
 
·
violation of the New York State Human Rights Law, the New York Labor Law
(including but not limited to the Retaliatory Action by Employers Law, the New
York State Worker Adjustment and Retraining Notification Act, all provisions
prohibiting discrimination and retaliation and all provisions regulating wage
and hour law), the New York Civil Rights Law, Section 125 of the New York
Workers’ Compensation Law, the New York City Human Rights Law, all of the
respective implementing regulations and/or any other federal, state, local or
foreign law (statutory, regulatory or otherwise) that may be legally waived and
released, including any and all amendments to the above, to the fullest extent
permitted by law;

 
 
·
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Executive Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the Civil
Rights Act of 1964; Title VII; Sections 1981 through 1988 of Title 42 of the
United States Code; the Civil Rights Act of 1991; the Equal Pay Act of 1963; the
Lilly Ledbetter Fair Pay Act; the Genetic Information Nondiscrimination Act of
2008 (GINA); the Americans with Disabilities Act of 1990 (ADA); the federal
Family and Medical Leave Act of 1993 (FMLA); the Worker Adjustment and
Retraining Notification Act (WARN); the Occupational Safety and Health Act
(OSHA); the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security
Act of 1974 (ERISA); the National Labor Relations Act (NLRA); the Immigration
Reform and Control Act (IRCA); including any and all amendments to the above, to
the fullest extent permitted by law;

 
 
·
the Age Discrimination in Employment Act of 1967 (ADEA); the Older Workers
Benefit Protection Act (OWBPA);

 
 
·
violation of all similar federal, state and local laws, to the fullest extent
permitted by law ; and

 
 
·
Claims arising under the Employment Agreement or any other agreement, contract,
understanding or promise between Executive and the Company, other than this
Agreement.

 
(b)           This Agreement does not affect Executive’s rights, if any, to
receive 401(k) benefits, medical plan benefits, unemployment compensation or
workers’ compensation benefits, nor does it release any claims or rights which
as a matter of law cannot be waived.
 
(c)           “Released Party” or “Released Parties” means Volt Information
Services, Inc. and its subsidiaries and affiliates (including any partnerships
or joint ventures), and with respect to each such entity, all past, present and
future employees, managers, supervisors, fiduciaries, directors, officers,
owners, shareholders, partners, members, representatives, agents, contractors,
attorneys, assigns, insurers, whether acting in their individual or official
capacities, and any other persons acting by, through, under, or in concert with
any of the persons or entities listed in this paragraph; and with respect to
each such entity and individual, all predecessors, successors and assigns.
 
Separation Agreement
Executive’s Initials JM
Page 4 of 7
 

 
 

--------------------------------------------------------------------------------

 
 
(d)           Except as may be required by subpoena, court order, or other force
of law, Executive agrees not to assist any individual or entity in commencing or
prosecuting any action or proceeding against any Released Party connected to any
and all matters arising from any event that has occurred up to the date that
Executive signed this Agreement.
 
(e)           Executive understands that he is releasing potentially unknown
claims, and that he has limited knowledge with respect to some of the claims
being released.  Executive acknowledges that there is a risk that, after signing
this Agreement, he may learn information that might have affected Executive’s
decision to enter into this Agreement.  Executive assumes this risk and all
other risks of any mistake in entering into this Agreement.  Executive
acknowledges that this Agreement and the release and discharge contained herein
are fairly and knowingly made.  Executive is giving up all rights and claims of
any kind, known or unknown, except for the rights specifically given in this
Agreement.
 
2.9           Indemnification.  Executive agrees to indemnify and hold Released
Parties harmless from and against all losses, costs, damages or expenses,
including, without limitation, reasonable attorney’s fees incurred, arising out
of a breach of Paragraph 2.8 of this Agreement.  As a material part of this
Agreement, Executive represents and warrants that there are presently no claims
or potential claims that are capable of being asserted against the Released
Parties which he has not asserted or which could be asserted on his behalf or on
behalf of his marital community.
 
2.10           Affirmations.
 
(a)           Executive understands that the Company may deduct lawful and
authorized deductions and withholdings, including federal and any state taxes,
from payments made under this Agreement.  The Company makes no representations
as to the tax consequences to Executive.
 
(b)           Executive affirms that he has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under federal, state, or local laws, including family or medical
leave, paid sick or safe leave, or any other leave mandated by law.
 
(c)           Executive affirms that, without subpoena or other lawful order, he
will not, except at the Company’s request, testify in any judicial or
administrative proceedings to which any Released Party is a party regarding any
matter involving the affairs of any Released Party of which Executive has
knowledge. Nothing in this Agreement precludes Executive from filing a charge or
complaint with an appropriate governmental agency.
 
Article 3.     Older Workers’ Benefit Protection Act Provisions
 
In accordance with the requirements of the Older Workers’ Benefit Protection
Act, Executive expressly acknowledges the following:
 
3.1           Independent Legal Counsel.  Executive is advised and encouraged to
consult with an attorney before signing this Agreement.  Executive acknowledges
that, if he/she desired to consult an attorney, he/she had an adequate
opportunity to do so.
 
3.2           Consideration Period.  Executive has twenty-one (21) calendar days
from the date the original Agreement was given to him January 15, 2015 to
consider this Agreement before signing it.  Executive agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.  The twenty-one (21) day period expires on February 5, 2015.  Executive
may use as much or as little of this twenty-one (21) day period as he wishes
before signing.  If Executive does not sign and return this Agreement within
this twenty-one (21) day period, it will not become effective or enforceable,
and Executive will not receive the benefits described in this Agreement.
 
 
Separation Agreement
Executive’s Initials JM
Page 5 of 7
 

 
 

--------------------------------------------------------------------------------

 
 
3.3           Revocation Period and Effective Date.  Executive has seven (7)
calendar days after signing this Agreement to revoke it.  To revoke this
Agreement after signing it, Executive must deliver a written notice of
revocation to the Company’s Chief Executive Officer before the seven (7) day
period expires.  This Agreement shall not become effective until the eighth
(8th) calendar day after Executive signs it (“Effective Date”).  If Executive
revokes this Agreement, it will not become effective or enforceable, and he will
not receive the benefits described in this Agreement.
 
3.4           Acceptance.  Executive agrees and accepts this
Agreement.  Executive acknowledges that he has not signed this Agreement relying
on anything not set out herein.  Executive acknowledges that if he is signing
this before February 5, 2015 he has decided not to wait for the full twenty-one
(21) day period, even though he has the right to do so.
 
Article 4.     General Provisions
 
4.1           Non-Admission.  This Agreement shall not be construed as an
admission by Executive or any Released Party of any liability, breach of any
agreement, or violation of any statute, law or regulation, nor shall it be
construed as an admission of any deficient performance or breach of any
professional obligation.
 
4.2           Governing Law.  This Agreement is governed by the laws of the
State of New York that apply to contracts executed and to be performed entirely
within the State of New York without giving effect to the rules governing the
conflicts of laws, and without the aid of any canon, custom, or rule of law
requiring construction against the drafter, and regardless of whether a party
changes domicile or residence.
 
4.1           Dispute Resolution.  The Parties agree to resolve any disputes
arising out of this Separation Agreement under the dispute resolution process
set forth in Paragraph 13 of the Employment Agreement, which provisions shall be
incorporated by reference as if fully set forth herein.
 
4.3           Section 409A.  The Parties intend that this Agreement, to the
extent possible, will be administered in accordance with Internal Revenue Code
Section 409A (“Section 409A”) and the Treasury Regulations issued thereunder,
and will be interpreted in a manner so that no payments made to Executive under
this Agreement constitute a deferral of compensation or, if so, will constitute
a deferral for which the payment and other terms are compliant with Section 409A
so as to avoid imposition of any additional tax to Executive under Section
409A.  The Company makes no representation or warranty as to the compliance with
Section 409A and shall have no liability to Executive or any other person for
any adverse consequences arising under Section 409A.
 
4.4           Successors and Assigns.  Executive’s obligations will bind his
heirs, successors, and assigns, to the benefit of the Company.  The Company
shall have the right to assign this Agreement to any of the Company’s
successors, assigns, or affiliates or to any entity that, directly or
indirectly, is in control of, is controlled by, or is under common control with
the Company.  This Agreement shall be binding upon the successors and permitted
assigns of the Company.
 
4.5           Headings; Definitions.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.  Any capitalized terms not defined in this Agreement will have the meaning
assigned to those terms in the Employment Agreement.
 
 
Separation Agreement
Executive’s Initials JM
Page 6 of 7
 

 
 

--------------------------------------------------------------------------------

 
 
4.6           Attorney’s Fees.  In any dispute involving this Agreement, each
Party shall be responsible for their own attorney’s fees and costs.
 
4.7           Severability.  It is further understood and agreed that if any of
the provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
 
4.8           Complete Agreement.  This Agreement represents and contains the
entire understanding between the Parties in connection with the subject matter
of this Agreement.  This Agreement supersedes the Employment Agreement except to
the extent that this Agreement specifically references and incorporates
Paragraphs 8, 10, 12 and 13 into this Agreement.  It is expressly acknowledged
and recognized by all Parties that there are no oral or written collateral
agreements, understandings or representations between the Parties other than as
contained in this document.  Any modifications to this Agreement must be in
writing and signed by both Parties to be effective.
 
4.9           Counterparts.  This Agreement may be executed in duplicate
originals, each of which is equally admissible in evidence, and each original
shall fully bind each party who executed it.  An e-mailed or facsimile copy of
the signature may be submitted as proof of execution; however, Executive shall
send the original executed agreement by U.S. Mail to the Company’s Chief
Executive Officer no later than three (3) days after signature.
 
This Agreement consists of seven pages, not including any exhibits.
 
 

         
/s/ James Whitney Mayhew
   
1/16/15
 
JAMES WHITNEY MAYHEW
   
Date
 
 
   
 
 



 
Agreed by VOLT INFORMATION SERVICES, INC.
 



         
/s/ James Whitney Mayhew
   
1/16/15
  By:
Ronald Kochman
   
Date
  Its: CEO        



 
 
 
 
 
Separation Agreement
Executive’s Initials JM
Page 7 of 7
 

--------------------------------------------------------------------------------